Company at a Glance Tortoise Power and Energy Infrastructure Fund, Inc. (NYSE: TPZ) invests in a portfolio of fixed income and equity securities issued by power and energy infrastructure companies. The Fund’s goal is to provide stockholders a high level of current income, with a secondary objective of capital appreciation. The Fund seeks to invest in a portfolio of companies that provide stable and defensive characteristics throughout economic cycles. Infrastructure Asset Class Increasingly, institutions have allocated a portion of their investment portfolio to infrastructure due to its desirable investment characteristics, which include: Long-term stable asset class with low historical volatility Attractive risk-adjusted returns Investment diversification through low historical correlation with other asset classes A potential inflation hedge through equity investments For Investors Seeking A fund which invests in the historically stable and defensive power and energy infrastructure sectors Monthly distributions Fund invested in fixed income securities with low volatility and more safety as well as MLPs for growth One Form 1099 per stockholder at the end of the year, thus avoiding multiple K-1s and multiple state filings related to individual MLP partnership investments Power and Energy Infrastructure Operations At the heart of the infrastructure asset class is power and energy infrastructure, illustrated in the box below: Power Infrastructure — The ownership and operation of asset systems that provide electric power generation (including renewable energy), transmission and distribution. Energy Infrastructure — The ownership and operation of a network of pipeline assets to transport, store, gather, and/or process crude oil, refined petroleum products, natural gas or natural gas liquids (including renewable energy). September 30, 2011 Dear Fellow Stockholders, August brought an interesting end to our third fiscal quarter. The broader equity markets were highly volatile, as investors struggled to process rapidly changing news and market conditions. As we are now in prime football season, you could think of power and energy infrastructure companies as solid offensive and defensive lines. Such positions do not get the flashy media attention that quarterbacks, running backs and wide receivers often do. However, without strong offensive and defensive lines, a team cannot win a championship. Likewise, power and energy infrastructure companies provide indispensable services. As a defensive sector, they have historically provided stability across economic cycles, but their offensive line continues to provide substantial, identifiable, contract-based infrastructure growth opportunities. As such, we continue to view power and energy infrastructure companies as a particularly attractive addition to an investor’s portfolio. Power and Energy Infrastructure Sector Outlook The TPZ Benchmark Index*, comprised of a blend of debt and equity securities issued by companies in the power and energy infrastructure sectors, posted a 1.7 percent total return for the third fiscal quarter ending Aug. 31, 2011, as compared to the S&P 500 total return of (8.9) percent for the same period. The outperformance was driven by better returns from fixed income investments versus equities in the period marked by heightened uncertainty. We continue to expect demand for natural gas and electricity to grow. Environmental Protection Agency rules are expected to lead to the retirement of older, smaller coal generation plants. New natural gas fired plants will likely serve as their replacement as natural gas is clean, reliable, abundant and relatively inexpensive. Furthermore, new infrastructure is required to transport natural gas from new areas of shale supply to demand centers. These opportunities continue to provide the means to steady growth potential for power and energy infrastructure companies. Company Performance Review and Outlook Our total return based on market value (including the reinvestment of distributions) for the third fiscal quarter ended Aug. 31, 2011 was (1.7) percent, as compared to the total return of the TPZ Benchmark Index* of 1.7 percent during the same period. For the nine months ended Aug. 31, 2011, our market-based total return was 10.8 percent as compared to the total return of the TPZ Benchmark Index* of 6.2 percent for the same period. During the fiscal quarter, we paid monthly distributions of $0.125 per share ($1.50 annualized). This represented an annualized yield of 6.1 percent based on the closing fiscal quarter price of $24.41. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal quarter was 100.1 percent. For tax purposes, we currently expect 75 to 100 percent of TPZ’s 2011 distributions will be characterized as ordinary income and capital gain, with the remainder being return of capital. A final determination of characterization will be made in January 2012. Additional information about our financial performance is available in the Management’s Discussion section of this report. Conclusion It is in times like these that we remain particularly steadfast in our view that power and energy infrastructure provides investors with an attractive long-term investment opportunity across varying economic conditions. Thank you for your continued investment. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
